Flanagan, J.
The Public Service Commission of Indiana issued its order requiring The New York Central Railroad Company to provide a flagman or install flasher lights at one of its crossings in Warrick County, Indiana.
The railroad company sought and obtained in the Warrick Circuit Court a temporary restraining order against the Public Service Commission.
Such restraining order is prohibited by §54-435, Burns’ 1951 Replacement, §7 of Ch. 169 of the Acts of 1929. See concurring opinion of Judge Emmert in Public Service Commission of Indiana et al. v. Geo. F. Alger Company (1954), 233 Ind. 185, 118 N. E. (2d) 365.
The temporary writ of prohibition heretofore issued by this court is hereby made permanent.
Draper, C. J., and Bobbitt, Emmert, and Gilkison, JJ., concur.
Note. — Reported in 118 N. E. 2d 493.